Title: To George Washington from Robert Morris, 28 September 1780
From: Morris, Robert
To: Washington, George


                        
                            Sir
                            Philada Septr 28th 1780
                        
                        I am indebted to Andw Elliot Esqr. of New — York for many Acts of Friendship; Civilty & Humanity Shewn
                            by him at my request to various American Prisoners in that place, He has obtained their liberty to return on Parole, to be
                            exchanged, or advanced them Money just as their Circumstances required and I have had no call to make
                            return’s untill now, that a Captn Mure of the 82d Regt lately taken onboard a Packet bound from
                            England to New York, is a Prisoner at Lancaster, and Mr Elliot desires me to obtain leave for him to go into New York on
                            Parole and an exchange if possible as he will interest himself to have any American officer that shall be Named of equal
                            Rank sent out immediately in return for Capt. Mure who is a near Relation of His. as I am sure your inclination will not
                            only lead you to oblige me but also to enable any Friend of this Country to return obligations of the Nature of those, I
                            owe to Mr Elliot it is not necessary that I urge a compliance with this request which will not be refused unless the
                            interest of our Country or the Rule of your duty, forbid what I ask, and in either case, I woud neither make nor persist in
                            such an application. I applied to the Board of War, they informed me that Doctr Wetherspoon had
                            interested himself on behalf of Capt. Mure, but from the Tenor of some late Resolutions of Congress on the Subject of
                            Prisoners, they thought it more proper you shou’d alone decide on these points, otherwise they were disposed to permit
                            Capt. Mure to go in on Parole—With the most perfect esteem & Respect I have the Honour to be Your Excellencys most
                            Obedt hble Servt
                        
                            Robt Morris
                        
                    